UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2011 OR TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 76-0547750 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) , SUITE 301 DEDHAM, MASSACHUSETTS (Zip Code) (Address of Principal Executive Offices) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Securities Registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered COMMON STOCK, $. NYSE AMEX Securities Registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer oNon-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No þ On June 24, 2011, the aggregate market value of the voting common equity of the registrant (consisting of common stock, $.001 par value (the “common stock”)) held by nonaffiliates of the registrant was approximately $4,482,985 based on the closing price for such common stock on said date as reported by the NYSE Amex.On March 16, 2012there were 24,408,594 shares of common stock, $.001 par value, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive proxy statement for the 2012 Annual Stockholders’ Meeting, which we plan to file with the SEC no later than 120 days after the end of our fiscal year ended December 31, 2011, are incorporated by reference into Part III of this Annual Report on Form 10-K. Special Note on Forward-Looking Statements Certain statements in this Annual Report on Form 10-K, particularly statements contained in Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The words “anticipate”, “believe”, “estimate”, “expect”, “plan”, “intend” and other similar expressions are intended to identify these forward-looking statements, but are not the exclusive means of identifying them.Forward-looking statements included in this Annual Report on Form 10-K or hereafter included in other publicly available documents filed with the SEC, reports to our stockholders and other publicly available statements issued or released by us involve known and unknown risks, uncertainties, and other factors which could cause our actual results, performance (financial or operating) or achievements to differ from the future results, performance (financial or operating) or achievements expressed or implied by such forward-looking statements. Such future results are based upon our best estimates based upon current conditions and the most recent results of operations.Our forward-looking statements speak only as of the date of this document, and we do not intend to update these statements to reflect events or circumstances that occur after that date. Various risks, uncertainties and contingencies could cause our actual results, performance or achievements to differ materially from those expressed in, or implied by, the forward-looking statements contained in this Annual Report on Form 10-K.These include those listed below in Part I, Item 1A, “Risk Factors.” PART I ITEM 1. BUSINESS General We are a party goods retailer operating stores throughout New England, where 47 of our 52 retail stores are located, and in Florida in addition to an online e-commerce site.We believe we are a leading brand in the party industry in the retail markets we serve and a leading resource in those markets for consumers seeking party goods, party planning advice and information. Our 52 retail stores are located predominantly in New England with 8 stores in Connecticut, 5 in New Hampshire, 3 in Rhode Island, 3 in Maine, 1 in Vermont, and 27 in Massachusetts.We also operate 5 stores in Florida.Among our retail store locations is our new Manchester, Connecticut store, which was acquired from a competitor in the first quarter of 2011 and our South Bay Center store in Boston, which was opened in December 2010. In January 2012, we reopened our store in West Lebanon, New Hampshire, which had been temporarily closed as a result of flooding from Tropical Storm Irene, and closed our older Manchester store location. In July 2011, we re-launched our newly redesigned e-commerce site with a full assortment of costume and related merchandise for purchase and shipping via the Internet.We also use our Internet site to highlight the changing store product assortment and feature sales flyers, promotions and coupons to increase customer visits to our retail stores. In addition to our retail store locations and e-commerce site, we also operate a number of temporary Halloween stores during the Halloween season. During the 2011 and 2010 Halloween seasons, we operated eleven temporary stores.In 2009, we operated four temporary Halloween stores. Our stores range in size from approximately 7,000 square feet to 20,295 square feet and average approximately 10,200 square feet. We lease our properties, typically for 10 years and usually with options from our landlords to renew our leases for one or more additional 5 or 10 year terms. Our stores feature over 20,000 products ranging from paper party goods, Halloween costumes, greeting cards and balloons to more unique merchandise such as piñatas, tiny toys, masquerade and Hawaiian Luau items.Our sales are primarily driven by the following holiday and party events:Halloween, Christmas, Easter, Valentine’s Day, New Year’s, Independence Day, St. Patrick’s Day, Thanksgiving, Chanukah and sports championships.We also focus our business closely on lifetime events such as anniversaries, graduations, birthdays, and bridal and baby showers. 1 Our business has a seasonal pattern.In the past three years, we have realized an average of approximately 36.2% of our annual revenues in the fourth quarter, which includes Halloween and Christmas, and an average of approximately 24.6% of our annual revenues in the second quarter, which includes school graduations, and often the Easter holiday.Also, during these past three years, we have had net income in the second and fourth quarters and generated losses in the first and third quarters. Our executive offices are located at 270 Bridge Street, Suite 301, Dedham, Massachusetts, 02026.Our phone number is (781) 329-3952.Our website is located at www.iparty.com.The information contained on our website does not constitute a part of this Annual Report, or any other report we file with or furnish to the SEC. Where a reference is made in this Annual Report to a particular year or years, it is a reference to our fiscal year, unless the context indicates otherwise.For example, “2011” refers to our 53-week fiscal year ended December 31, 2011, “2010” refers to our 52-week fiscal year ended December 25, 2010, and “2009” refers to our 52-week fiscal year ended December 26, 2009. Organization While we are currently a party goods retail chain operating 52 stores, when we were first incorporated as iParty Corp. (“iParty”) on March 12, 1998, we were an Internet-based merchant of party goods and services. In August 2000, iParty Retail Stores Corp. (“iParty Retail”) was incorporated as a wholly-owned subsidiary of iParty Corp. to operate a chain of retail stores selling party goods.On August 15, 2000, iParty Retail acquired inventory, fixed assets and the leases of 33 retail stores from The Big Party Corporation (“The Big Party”), a privately-held company, which was operating under bankruptcy protection, in exchange for cash and the assumption of certain liabilities.We have subsequently opened an additional nineteen stores, acquired four stores, and closedfour stores. Capital Structure Our capital structure currently consists of common stock and five outstanding series of convertible preferred stock.We have also issued warrants convertible into common stock and have stock option plans that offer a broad range of equity grants to attract and retain executive officers and key employees. Our common stock has a par value of $0.001 per share.We have 150,000,000 shares of common stock authorized, 24,408,594 of which were issued and outstanding as of December 31, 2011.These shares are listed on the NYSE Amex and trade under the symbol “IPT”. We currently have five outstanding series of convertible preferred stock, Series B through F (“convertible preferred stock”).On January 13, 2004, all 1,000,000 shares of our Series A convertible preferred stock were converted into 1,000,000 shares of common stock.As of December 31, 2011, we had a total of 1,181,360 shares of convertible preferred stock outstanding which were convertible into 14,521,687 shares of common stock on that date based on the following conversion rates as of such date: (i) each share of Series B convertible preferred stock is presently convertible into 12.920 shares of common stock; (ii) each share of Series C convertible preferred stock is presently convertible into 13.158 shares of common stock; (iii) each share of Series D convertible preferred stock is presently convertible into 14.065 shares of common stock; (iv) each share of Series E convertible preferred stock is presently convertible into 10.359 shares of common stock; and (v) each share of Series F convertible preferred stock is presently convertible into 10.367 shares of common stock.Our convertible preferred stock is presented on our consolidated balance sheet at its carrying value, which was $13,012,668 at December 31, 2011. 2 On October7, 2011, our Board of Directors adopted a new shareholder rights plan (the “Rights Plan”). The Rights Plan replaced the prior shareholder rights plan which expired on November9, 2011.Under the Rights Plan each share of our capital stock outstanding at the close of business on November 9, 2011 and each share of our capital stock issued subsequent to that date has a right associated with it, such that each share of our common stock is entitled to one right and each share of our preferred stock is entitled to such number of rights equal to the number of common shares into which it is convertible.The rights will become exercisable only in the event that, with certain exceptions, an acquiring party accumulates 10 percent or more of our voting stock or if a party announces an offer to acquire 15 percent or more of our voting stock, without the prior approval of the Board of Directors of the Company.The rights expire on November 9, 2021.When exercisable, each right entitles the holder to purchase from us one one-hundredth of a share of a new series of Series H junior preferred stock at an initial purchase price of $2.00, subject to adjustment.In addition, upon the occurrence of certain events, holders of the rights will be entitled to purchase either iParty Corp. stock or shares in an “acquiring entity” at half of market value.We generally will be entitled to redeem the rights at $0.001 per right at any time until the tenth day following the acquisition by any person or group of 10 percent or more of our outstanding voting stock.Until a right is exercised, the holder of a right will have no rights as a stockholder of iParty solely by virtue of being a rights holder, including, without limitation, the right to vote or receive dividends. The holders of our convertible preferred stock have a liquidation preference senior to the holders of our common stock. In the event of liquidation, which is defined in our Restated Certificate of Incorporation to include a merger, acquisition, or a similar transaction involving the acquisition of our company, our convertible preferred stockholders would be entitled to receive an amount for their preferred shares as a liquidation value, which was $17,020,657 at December 31, 2011.This amount is in excess of the carrying value of the convertible preferred stock due to amounts allocated to warrants, which were issued in connection with the original issuances of our convertible preferred stock. The difference of approximately $4.0 million will be accreted when and if a liquidation event occurs. The holders of our convertible preferred stock are also entitled to convert their shares into common stock at specified conversion prices and have anti-dilution protection in the event we issue common stock or certain rights, including option grantsin excess of certain amounts, to purchase or convert into common stock, at a price below the applicable conversion prices for the convertible preferred stock. The holders of convertible preferred stock are entitled to participate in dividends when and if declared by our Board of Directors. We have also issued warrants in connection with the issuance of certain convertible preferred stock, certain licensing, marketing and financing arrangements, and certain investor relations services.On September 15, 2011, a warrant for 2,083,334 shares of our common stock with an exercise price of $0.475 expired unexercised. Upon the expiration of this warrant, the conversion prices of the Series B, C, and D convertible preferred stock were recomputed to reflect the reversal of the anti-dilution adjustment calculated at the warrant’s issuance in 2006. As a result, the outstanding shares of these three series of preferred stock are now convertible into approximately 385,514 fewer shares of common stock, which adjustment is reflected in the conversion ratios above. At December 31, 2011, we had warrants outstanding with a weighted average exercise price of $1.50, which were exercisable for 100,000 shares of our common stock and will expire in February 2013. In May of 2009, our stockholders approved our 2009 Stock Incentive Plan (the “2009 Plan”).The 2009 Stock Incentive Plan replaced our Amended and Restated 1998 Incentive and Non-Qualified Plan (the “1998 Plan”) and no new awards will be issued under the 1998 Plan.Under our 2009 Stock Incentive Plan, at the time of stockholder approval, we were authorized to grant options, stock appreciation rights, restricted stock, restricted stock units and other equity grants for the purchase of up to 1,322,894 shares of our common stock plus any shares that expire, terminate or are cancelled without being exercised under the 1998 Plan (which could have increased the pool under the 2009 Plan by 9,241,845).At December 31, 2011, we have options outstanding only under the 1998 Plan and the 2009 Plan that were exercisable for the purchase of 6,277,681 shares of common stock and options outstanding that were not yet exercisable for the purchase of 1,264,778 shares of our common stock. 3 The following chart summarizes our capital structure at December 31, 2011: Weighted Total Average Number of Common Exercise Shares/ Shares Price per Warrants/ Conversion/ Issued Common Options Exercise and Share Liquidation Outstanding Ratios Issuable (1) Issuable Value Common stock $ - Series B convertible preferred stock Series C convertible preferred stock Series D convertible preferred stock Series E convertible preferred stock Series F convertible preferred stock Total convertible preferred stock Warrants - Stock options - Totals $ (1)Includes common stock outstanding and common stock issuable upon conversion of convertible preferred stock and exercise of outstanding warrants and stock options. Competition The party supplies retailing business is highly competitive and fragmented.We compete with a variety of smaller and larger retailers, including single owner-operated party supply stores, specialty party supplies retailers, discount department stores, retail drug store chains, general mass merchants and supermarkets, as well as catalog, Internet merchants and temporary seasonal stores, especially Halloween stores. Our success depends in part on our ability to be competitive against many different competitors in each local market area we serve and on the Internet.If we fail to anticipate evolving innovations and product offerings from our competitors and fail to offer products that appeal to the changing needs and preferences of our customers in the various markets we serve, demand for our products could decline and our operating results would be adversely affected. While the competitive importance of product quality, price, service and innovation varies from product to product, price is a factor, and we experience pricing pressures from competitors in our markets. Barriers to entry are minimal.New competitors can open new or temporary stores and launch new catalogs and Internet sites at a relatively low cost. However, we believe that the costs to remain competitive over the longer term in the party supplies retailing business can be significant. These costs include the hiring of human resources with industry knowledge and the marketing costs associated with building a widely recognized brand. Seasonality Our business has a seasonal pattern.In the past three years, we have realized an average of approximately 36.2% of our annual revenues in our fourth quarter, which includes Halloween and Christmas, and an average of approximately 24.6% of our annual revenues in the second quarter, which includes school graduations, and often the Easter holiday.Also, during these past three years, we have had net income in our second and fourth quarters and generated losses in our first and third quarters. 4 Suppliers and Inventory The products we sell are sourced from a wide variety of third-party vendors.Many of the products that we offer for sale, such as paper-based party goods, Halloween masks and costumes, are manufactured overseas in foreign countries such as China.Global sourcing of many of the products we sell is thus an important factor in our financial performance. The following represents suppliers from whom we purchased at least 5% of our merchandise in either 2011 or 2010: Supplier Products supplied Amscan, Inc. Paper party goods % % Kendall Confectionery Company Candy % % Total % % In August 2006, we entered into a Supply Agreement with Amscan, Inc. (“Amscan”) which extended to 2012 and obligated us to purchase increased levels of merchandise from Amscan, our largest supplier, in exchange for, among other things, the right to receive more favorable pricing terms over the life of the agreement than were generally available to us under our previous terms with Amscan.On December 30, 2010, we extended the Supply Agreement with Amscan until December 31, 2013 from the original expiration date of December 12, 2012. The loss of either of these suppliers could materially adversely affect our business, results of operations, financial condition and cash flow.We consider numerous factors in supplier selection, including, but not limited to, price, credit terms, product offerings and quality.As is customary in our industry, we generally do not have long-term contracts with our suppliers, other than our Supply Agreement, and any supplier may discontinue selling to us at any time. Intellectual Property We hold trademarks for “iParty” issued by the U.S. Patent and Trademark Office.Trademark registrations for “iParty” were issued on February 19, 2002 and August 26, 2003 under U.S. registration No. 2,541,025 and No. 2,756,735. We own our website www.iparty.com.Until August 2010, we licensed the use of the website to a third party for the purpose of Internet based product sales.We received no significant revenue under this arrangement during our fiscal years 2008, 2009 and 2010.The license was cancelled by us in August 2010, and in July 2011, we re-launched our newly redesigned e-commerce site with a full assortment of costume and related merchandise for purchase and shipping via the Internet. Employees As of December 31, 2011, we had 252 full-time employees and 609 part-time employees.None of these employees is represented by a labor union, and we consider our relationship with our employees to be good. Available Information Our Internet website address is www.iparty.com.Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available through the investor relations page of our Internet website as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC.Our Internet website and the information contained therein or connected thereto are not incorporated into or a part of this Annual Report on Form 10-K or any other report we file or furnish to the SEC. 5 The public may read and copy any materials that we file with the SEC at the SEC’s website, www.sec.gov, which contains reports, proxy and information statements and other information that public companies are required to file with or furnish to the SEC.In addition, the public may read and copy any materials we file or furnish with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information about the SEC’s Public Reference Room by calling 1-800-SEC-0330. ITEM 1A.RISK FACTORS The following discussion of risk factors contains “forward-looking statements,” as discussed in “Special Note on Forward Looking Statements.” These risk factors may be important to understanding any statement in this Annual Report on Form 10-K or elsewhere. The following information should be read in conjunction with Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” (“MD&A”), and the consolidated financial statements and related notes in Part II, Item 8, “Financial Statements and Supplementary Data” of this Annual Report on Form 10-K. Investing in our securities involves a high degree of risk. Before investing in our securities, you should consider the following risk factors. Our success depends on economic and other external factors, particularly in the New England region and during the Halloween season, that affect consumer decisions about whether and when to purchase party goods and supplies. Our business success depends in large measure on consumer decisions to buy party goods and supplies and seek party planning advice, particularly in the New England region, where 47 of our 52 stores are located, as of December 31, 2011, and particularly during the Halloween season, which is our single most important season. Demand for our products and our business results are sensitive to external factors that, directly or indirectly, affect consumer confidence, consumer spending patterns, levels of disposable consumer income, or otherwise lead consumers to host or not host parties or purchase party goods and supplies.Examples of such external factors include: unseasonable weather, especially in New England; the timing, duration and effects of adverse changes in overall economic conditions, including rates of job loss or growth, increases in fuel and energy prices, and increases or decreases in interest rates, nationally or locally in the markets we serve; and the competitive success or failure of local sports teams, such as the New England Patriots or Boston Red Sox, particularly in post-season play.The precise impact of any of these external factors on consumer spending patterns for party goods and supplies is difficult to predict in advance, but one or more of these factors could, and have in the past, adversely affect our business or our operating results, particularly with respect to any given fiscal period, to the extent they adversely impact the consumer spending patterns most important to our business success. Recessions and economic downtowns may lead to a loss in consumer confidence and decline and change in consumer spending that may continue beyond any recovery period. Because purchases of our merchandise are dependent upon discretionary spending by our customers, our financial performance is sensitive to changes in overall economic conditions that affect consumer spending. Consumer spending habits are affected by, among other things, prevailing economic conditions, levels of employment, salaries and wage rates, changes in commodity prices, including gas and food prices, consumer confidence and consumer perception of economic conditions.The United States has recently experienced a severe recession, which led to a decline in consumer spending.Although there is consensus among economists that the economy is in recovery, the strength and duration of a recovery is unpredictable. A renewed economic downturn could further reduce consumer spending or cause a shift in consumer discretionary spending to other products, adversely affecting our liquidity and results of operations. 6 Our failure to generate sufficient cash to meet our liquidity needs may affect our ability to service our indebtedness and grow our business. Our business requires access to capital to finance new inventory, support growth, improve our infrastructure, respond to economic conditions, and meet our contractual commitments. Our bank line of credit with Wells Fargo Bank, National Association (successor by merger to Wells Fargo Retail Finance, LLC) (“Wells Fargo”), which has been extended until October 14, 2016, allows us to borrow up to $12,500,000, subject to a limitation based on qualified inventory, receivables levels and other reserves set by Wells Fargo, with an option to increase that limit up to $15 million. As of December31, 2011, there was $5,366,512 outstanding under our line of credit with additional availability of $3,129,457, which we believe to be sufficient to fund our operations, working capital requirements, and capital expenditures for the next twelve months.In the event that our current operating plan or long-term goals change due to changes in our strategic plans, lower-than-expected revenues, unanticipated expenses, increased competition, unfavorable economic conditions, other risk factors discussed in this Annual Report, or other unforeseen circumstances, our liquidity may be negatively impacted. Our ability to make payments on and to refinance our indebtedness, principally the amounts borrowed under our bank line of credit, and to fund any capital expenditures we may make in the future for systems upgrades, new store openings, if any, and updating existing stores, will depend in large part on our current and future ability to generate cash. This, to a certain extent, is subject to general economic, financial, competitive and other factors that are beyond our control. We cannot assure you that our business will generate sufficient cash flow from operations in the future, that our currently anticipated growth in revenues and cash flow will be realized on schedule, or that future borrowings will be available to us under our line of credit in an amount sufficient to enable us to undertake store openings, update existing stores and replace and upgrade our technology systems to grow our business, or to fund other liquidity needs. If we need to refinance all or a portion of our indebtedness from other sources, we cannot assure you that we will be able to do so on terms and conditions acceptable to us. Our business may be adversely affected by the actions of and risks associated with our third-party vendors. The products we sell are sourced from a wide variety of third-party vendors.We cannot control the supply, design, function or cost of most of the products that we offer for sale and are dependent on the availability and pricing of various products, including, without limitation, paper-based party goods, Halloween masks, and costumes, many of which are manufactured overseas in foreign countries such as China.Global sourcing of many of the products we sell is thus an important factor in our financial performance.Our ability to find qualified vendors and access products in a timely and efficient manner is a significant challenge, especially with respect to goods sourced outside the United States.Disruptions in the availability of raw materials used in production of these products may adversely affect our sales and result in customer dissatisfaction.Political instability, the financial instability of suppliers, merchandise quality issues, trade restrictions, tariffs, currency exchange rates, transport capacity and costs, inflation and other factors relating to foreign trade are beyond our control.These and other issues directly or indirectly affecting our vendors could adversely affect our business and financial performance. In addition, if our overall performance deteriorates, or if we experience liquidity challenges, our third party suppliers and vendors may demand accelerated payment of amounts due to them or require advance payments or letters of credit before goods are shipped to us.These demands could have a significant adverse impact on our operating cash flow and on our liquidity.Our third party suppliers and vendors have also experienced the impact of the recent recession.If one or more of our third party suppliers fails or is unable to supply us with adequate goods, due to their own financial troubles or the financial troubles of their suppliers, including factories in China, we may experience an adverse effect on our business and results of operations. Our business may be adversely affected by increases in commodity prices, especially oil and gas prices, which affect the pricing and supply of our products. Volatile oil and gasoline prices impact prices of petroleum-based/plastic products, which are a key raw material in much of our merchandise, affect our freight costs, and affect consumer confidence and spending patterns.Additionally, we have seen shortages in helium supplies affecting the pricing of certain popular products, such as balloons.Inflation in China, where many of our products are sourced, may also be leading to increased prices from our suppliers for our products.If we are unable to pass along to our customers any increases in prices from our suppliers, our results of operations and liquidity may be adversely affected. 7 We face intense competition from many sources. The industry we serve is highly competitive and fragmented. We face intense competition from other party supply stores and stores that merchandise and market party supplies, including big discount retailers, such as Wal-Mart, retail drug store chains, like CVS and Walgreens, dollar store chains, like Dollar Tree, party goods catalogs and Internet sites and temporary Halloween stores.Our success thus depends on our ability to be competitive against many different competitors in each local market area we serve.If we fail to anticipate evolving innovations and product offerings from our competitors and fail to offer products that appeal to the changing needs and preferences of our customers in the various markets we serve, demand for our products could decline and our operating results would be adversely affected. While the competitive importance of product quality, price, service and innovation varies from product to product, price is a factor, and we experience pricing pressures from competitors in our markets. During the 2011 and 2010 Halloween seasons, we operated eleven temporary stores. Additionally, in 2011, we relaunched our Internet site to take advantage of the 2011 Halloween season.In 2009, we operated four temporary Halloween stores.We intend to expand our temporary Halloween stores in future years, opening more such stores, some of which may be outside of New England and to continue to invest in our e-commerce site. In doing so, we will face intense competition from other operators of temporary Halloween stores, such as Spirit Halloween, Halloween USA and others, including party goods Internet sites. If we fail to secure a sufficient number of appropriate temporary retail locations, or if sales achieved at those locations fall below planned levels, or we do not capitalize on our e-commerce site, our operating results would be adversely affected. We face new competitive threats as a result of consolidation in our industry following Amscan Holdings, Inc.’s acquisitions of Party City Corporation, Party America and Factory Card and Party Outlet. Amscan Holdings, Inc. (“AHI”), the parent company of Amscan, Inc. (“Amscan”) our largest supplier and the largest supplier in our industry, or AHI’s parent, Party City Holdings, Inc. (“PCH”), owns Party City Corporation, Party America and Factory Card & Party Outlet Corp. (“Factory Card”).Through the acquisitions of these retail party goods companies, we believe AHI and PCH operate a total of approximately 830 corporate and franchise party supply stores nationwide. None of these companies currently has a significant retail presence in the New England region. We have a Supply Agreement with Amscan which extends through 2013 and obligates us to purchase minimum levels of merchandise from Amscan.In addition to the Supply Agreement with Amscan, we have a non-competition agreement from Party City and its affiliates that covers Massachusetts, Maine, New Hampshire, Vermont, Rhode Island, Windsor and New London counties and a part of Hartford county in Connecticut, which extends through 2013. Any further geographic expansion by us outside of the New England market could result in greater direct competition with one or all of Party City, Party America and Factory Card.If so, PCH and AHI’s ownership of Party City, Party America and Factory Card, and its status as our largest supplier and the largest supplier in our industry could adversely affect our ability to compete favorably or operate successfully in a changed marketplace.Price pressures from such new sources of competition, particularly in the event of a strain or rupture in our relationship with Amscan, could erode our margins and cause our financial results of operations to suffer.Our success depends on our ability to evaluate and respond to the threats arising from growing consolidation and changing marketplaces and identify ways in which we can competitively operate and strategically grow our store base. A major failure of our information systems would harm our business. The failure of any of our systems, including, without limitation, our point-of-sale system and our existing merchandise management system, the latter of which was developed by a vendor who is no longer in business and is thus currently unsupported by a third-party, would have a material adverse effect on our business and financial results of operations.We depend on these information systems to operate our retail stores, process transactions, respond to customer inquiries, manage inventory, purchase and sell goods on a timely basis, and maintain cost-efficient operations.We may experience operational problems with our information systems as a result of system failures or any inability on our part to find and retain qualified personnel to monitor, maintain, and upgrade these systems, particularly with respect to our merchandise management system, or other causes. 8 We cannot assure you that our systems will be adequate to support future growth, either as currently configured or as we plan to possibly update them.Any material disruption or slowdown of our systems would severely interfere with the normal operation of our retail store operations and could have a materially negative impact on our business operations and financial results.In particular, our total borrowing base under our line of credit depends, among other things, on our inventory levels, credit card receivables, customer deposits, and merchandise credits.Accordingly, any material disruption or problem affecting our point-of-sale or merchandise management systems could materially and adversely affect our borrowing level, our financial statements, our compliance with various covenants under our bank agreement, and our liquidity and cash resources. Our quarterly operating results are subject to significant fluctuation. Our operating results have fluctuated from quarter to quarter in the past, and we expect that they will continue to do so in the future.Factors that could cause these quarterly fluctuations, both sequentially and on a year-over-year basis, include the following: extreme weather-related disruptions, particularly in New England; the timing of movable holidays, such as Easter, which typically falls in the second quarter but on occasion falls in the first quarter; the competitive success or failure of local sports teams, such as the New England Patriots or Boston Red Sox, particularly in post-season play, which may result in fluctuations from one year to the next in our sales in the first and fourth quarters; the extent to which sales in new stores result in the loss of sales in existing stores; the mix of products sold; the sales results from period to period of merchandise categories with highly volatile demand levels such as Silly Bandz and Webkinz; pricing and marketing actions of competitors; and the level of advertising and promotional expenses. Because the sales and profitability of our stores are typically lower in the first and third quarters, we have also often operated at a loss during these quarters, and because our sales are typically higher in the second quarter, which includes school graduations, and the fourth quarter, which includes Halloween, our single most important selling season, as well as the Christmas holiday season, we have typically operated at a profit during these quarters.Most of our operating expenses, such as rent expense, advertising expense and employee salaries, do not vary directly with the amount of sales and are difficult to adjust in the short term.As a result, if sales in a particular quarter are below expectations for that quarter, we may not be able to proportionately reduce operating expenses for that quarter, and such a sales shortfall could have a disproportionate effect on our net income (or loss) for the quarter. If we do not maintain sufficient inventory levels, or if we not successful in managing our inventory levels, our liquidity and results of operations may be negatively impacted. We must maintain sufficient inventory levels to operate our business successfully. However, we also must guard against accumulating excess inventory, especially following key holiday seasons, like Halloween. If we do not accurately anticipate the future demand for a particular product or for a particular season, our inventory levels will not be appropriate and our results of operations may be negatively impacted.Additionally,if our buying decisions do not accurately predict customer trends or we do not sell what we anticipate during a holiday season, like Halloweeen, we may have to take unanticipated markdowns to dispose of the excess inventory, which also can adversely impact our financial results. If we are not successful in managing our inventory balances, our cash flows from operations may be negatively affected. Our failure to attract, retain, and motivate qualified personnel would adversely affect our business. Our success depends in large part on the efforts and abilities of our senior management team.Their skills, experience and industry contacts significantly benefit our operations and administration.The failure to attract, retain, and properly motivate the members of our senior management team and other key employees, or to find suitable replacements for them in the event of death, ill health, or their desire to pursue other professional opportunities, could have a negative effect on our operating results. 9 Our performance is also largely dependent on attracting and retaining quality associates that are able to make the consumer shopping experience at our stores a fun and informative experience.We face intense competition for qualified associates, and many of our associates are in entry-level or part-time positions with historically high rates of turnover.Our ability to generally meet our labor needs while controlling our labor costs is subject to numerous external factors, including the availability of a sufficient number of qualified persons in the work force, unemployment levels, prevailing wage rates, changing demographics, health and other insurance costs and changes in employment legislation, particularly in the New England region.If we are unable to attract and retain qualified associates or our labor costs increase significantly, our business and financial performance may be adversely affected. Risks associated with recent and possible future new store openings could adversely affect our business. An important part of our long-range business plan is to increase our number of stores, including temporary stores, and, over time, enter new geographic markets.We have opened 17 new stores, acquired three stores, closed three stores and operated 28 temporary Halloween stores over the past seven years, bringing our total number of stores from 35 at the beginning of 2004 to 52 at the end of 2011.Going forward into 2012, in addition to managing our expenses, we intend to grow through opening or acquiring new retail locations, continuing the implementation of our temporary Halloween store strategy, through sales growth in our existing retail stores, and by expanding our presence in the e-commerce business.For a growth strategy to be successful, we must identify and lease or acquire favorable store sites, hire and train associates and store managers, and adapt management and operational systems to meet the needs of our expanded operations.These tasks may be difficult to accomplish successfully.If we are unable to open or acquire new or temporary stores in locations and on terms acceptable to us as quickly as planned, our future sales and profits may be adversely affected.Even if we succeed in opening or acquiring new stores or opening temporary stores, these stores may not achieve the same sales or profit levels as our existing stores.Also, our expansion strategy includes opening new or temporary stores in markets where we already have a presence so we can take advantage of economies of scale in marketing, distribution and supervision costs.However, these new or temporary stores may result in the loss of sales in existing stores in nearby areas, which could adversely affect our business and financial performance. In addition, future store openings could cause us, among other things, to incur additional debt and increased interest expense, as well as experience dilution in earnings, if any, per share.If we are not able to service or access this additional debt for future store openings or raise additional equity, which may be difficult or costly given our stock price and the anti-dilution provisions of our convertible preferred stock, our growth strategy may be impaired, adversely affecting our results of operations and liquidity. Impairment losses could also occur as a result of new store openings in the event that new store openings prove unsuccessful. Our ownership structure includes large investors who own preferred stock and whose interests and rights in our company may differ in important respects from those of our common stock investors. As of December 31, 2011, there were 24,408,594 shares of common stock outstanding, and 22,164,146 potential additional common share equivalents outstanding that may be issued upon the conversion of outstanding convertible preferred stock, warrants and options to purchase our common stock.The average weekly trading volumes in our common stock as reported on the NYSE Amexfor the fifty three week period ended December 31, 2011 was 19,797 and for the fifty two week periods ended December 25, 2010 and December 26, 2009 were 95,978 shares and 164,371 shares, respectively.Additionally, a number of investors in our company own large concentrations of our common and convertible preferred stock making our shares more illiquid than if our ownership structure were more widely distributed. The ownership rights of these holders of our convertible preferred stock impact the trading liquidity of our common shares, our corporate governance, and the relative economic stake that our common stock and convertible preferred stock investors have in the enterprise value of our business.Although a more active trading market may develop in the future, the limited market liquidity for our stock may affect your ability to sell at a price that is satisfactory to you. 10 Our corporate governance is affected by our ownership structure to the extent that certain of our convertible preferred stock investors currently enjoy, among other things, contractual rights to nominate and elect two of the members of our board of directors, although neither of these board seats is currently filled.These rights and the concentration of share ownership enjoyed by certain of our convertible preferred stock investors mean that our largest investors can influence our strategic direction and that of our senior management in ways that are different from most of our common stock investors.One of our significant convertible preferred stock investors recently died, and his shares are currently held in his estate. Our convertible preferred stock investors also enjoy certain economic rights that differentiate their ownership rights and interests from those of our common stock investors.For instance, upon the occurrence of a merger, acquisition or a similar transaction involving the acquisition of our company, the holders of our convertible preferred stock would generally be entitled to a “liquidation preference” that would entitle them, collectively, to the first $17.0 million of net proceeds, unless they decide to convert their shares of convertible preferred stock into common stock.This feature of our convertible preferred stock investors’ rights could make the attractiveness of our company as an acquisition target differ materially from what it would be without it.In addition, our convertible preferred stock investors enjoy certain “anti-dilution” protections not afforded to our common stock investors, which generally means that investors in shares of our common stock could be adversely affected by subsequent dilutive financings, if any, in ways that are different from some or all of our convertible preferred stock investors. Shares that may be resold or eligible for sale in the future could negatively affect our stock price. Certain securities may be sold in the future pursuant to registration statements filed with the SEC or without registration under the Securities Act, to the extent permitted by Rule 144 or other exemptions under the Securities Act.We may issue additional shares in the future in connection with acquisitions, compensation or otherwise, although we cannot ensure that we will be able to identify or complete any acquisition in the future, whether stock based or otherwise. The market price of our common stock could decline as a result of sales of a large number of shares of our common stock or the perception that these sales could occur.This may also make it more difficult for us to raise funds through the issuance of debt or the sale of equity securities. As of December 31, 2011, there were 22,164,146 potential additional common share equivalents outstanding.These included 14,521,687 shares issuable upon the conversion of immediately convertible preferred stock, 100,000 shares issuable upon the exercise of warrants with a weighted average price of $1.50, and 7,542,549 shares issuable upon the exercise of stock options with a weighted average exercise price of $0.41. Our common stock is thinly traded, may fluctuate based on relatively small levels of trading activity, and may be adversely affected by our capital structure, which makes it more difficult for investors to value our business. Investing in shares of our common stock entails a high degree of risk.Public trading of our common stock on the NYSE Amex typically occurs at relatively low sales volumes and very few, if any, security analysts regularly follow our stock.Moreover, our common stock price has traded below $1.00 for significant periods of time.In addition, our capital structure, which includes various series of convertible preferred stock with various contractual rights, generally makes it more difficult for investors, or prospective acquirers of our company, to value our business on an aggregate basis or to value our shares of common stock on a trading basis.As a result of these factors, speculative investors may have a greater effect on our common stock price than would be the case for a company with a simpler ownership structure, a larger market capitalization, or common shares that are more diffusely held or heavily traded.Accordingly, our common stock price could be subject to considerable speculative volatility and may not necessarily follow market expectations regarding our business prospects or financial performance.In particular, our common stock price may be sensitive to non-financial developments involving our company as well as market rumors disseminated on the Internet or other forms of media regarding our company or our industry. If our quarterly financial performance does not meet the expectations of investors that trade in shares of our common stock, our stock price would likely decline.If so, the decrease in the stock price may be disproportionate to the shortfall, real or perceived, in our financial performance. Compliance with changing regulation of corporate governance, public disclosure, and accounting standards may result in additional expenses and risks. Changing laws, regulations and standards relating to corporate governance, public disclosure and changes to accounting standards and practices, including the Sarbanes-Oxley Act of 2002, the Dodd-Frank Act of 2010, new SEC regulations, corporate law developments in Delaware, and evolving rules applicable to publicly-traded companies on the NYSE Amex are creating uncertainty, and hence risks, for companies such as ours.These new or changed laws, regulations and standards are subject to varying interpretations due to the fact that they are new and there has not yet emerged a well-developed body of interpretation.As a result, their application in practice may evolve over time as new guidance is provided by regulatory and governing bodies.This development could result in continuing uncertainty regarding compliance matters and higher costs necessitated by ongoing revisions to disclosure, governance and accounting practices. 11 Our efforts to comply with evolving laws, regulations and standards have resulted in, and are likely to continue to result in, increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities.In particular, we have applied significant management and financial resources to document, test, monitor and enhance our internal controls over financial reporting in order to meet the various current requirements of the Sarbanes-Oxley Act of 2002. As a smaller reporting company, we are not required to subject our internal controls to audit by our independent registered public accounting firm and only management is required to certify as to the effectiveness of our internal controls. If we were to become subject to an audit, there can be no assurance that such an audit of our internal controls would not result in the identification of a material weakness. Additionally, any failure in the effectiveness of our internal controls over financial reporting could have a material effect on our financial reporting or cause us to fail to meet reporting obligations, which upon disclosure, could negatively impact the market price of our common stock.Our efforts to comply with these types of new regulatory requirements regarding our required assessment of our internal controls over financial reporting and our external auditors’ audit of our financial statements have required the commitment of increasing levels of financial and managerial resources. If our efforts to comply with new or changed laws, regulations and standards differ from the activities intended by regulatory or governing bodies, we could face various material and adverse consequences, including a decline in our common stock price or a possible delisting of our common stock. Our stock is listed on the NYSE Amex and subject to a number of continued listing requirements, the failure to comply with which may result in the delisting of our common stock. Our common stock is currently listed on the NYSE Amex.Subject to NYSE Amex rules, we are required to maintain compliance with a number of continued listing standards, including but not limited to, the requirement that our stock trade above certain pricing levels for a continued period. Our common stock price has traded below $1.00 for significant periods of time.If the exchange considers our common stock to be a low-priced stock, our common stock could be subject to delisting or we could be required to conduct a reverse stock split.A delisting of our common stock or reverse stock split could negatively impact us by reducing further the liquidity of our common stock, or by reducing the number of investors willing to hold or acquire our common stock, which could negatively impact our ability to raise equity capital. Product liability may adversely impact our operations and merchandise offerings. We and our vendors are subject to regulations by a variety of state and federal regulatory authorities, including the Consumer Product Safety Commission. If one or more of our vendors fails to adhere to product safety requirements, our reputation and brands could be damaged and we could be subject to product liability suits and government fines and penalties, which could adversely affect our business and results of operations.Furthermore, to the extent we are unable to replace any non-compliant products, we may have to reduce our merchandise offerings, resulting in a decrease in sales. A privacy breach could adversely affect our business. The protection of customer, employee, and company data is critical to us. The regulatory environment surrounding information security and privacy is increasingly demanding, with the frequent imposition of new and constantly changing requirements. In addition, customers have a high expectation that we will adequately protect their personal information. A significant breach of customer, employee, or company data could damage our reputation and result in lost sales, fines, or lawsuits, which may adversely affect our results of operations, liquidity and business. 12 Future changes in financial accounting standards may adversely affect our reported results of operations. A change in accounting standards can have a significant effect on our reported financial results. New accounting pronouncements and varying interpretations of accounting pronouncements have occurred and may occur in the future. These new accounting pronouncements may adversely affect our reported financial results. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. 13 ITEM 2. PROPERTIES The following table identifies the number of our stores operating as of December 31, 2011, December 25, 2010 and December 26, 2009, by state: Number of Stores, for the fiscal year ended Dec 31, 2011 Dec 25, 2010 Dec 26, 2009 End End End of Acquired/ of Acquired/ of Acquired/ States Period Closings Openings Period Closings Openings Period Closings Openings Connecticut 8 - 1 7 - - 7 - - Florida 5 - - 5 - - 5 - - Maine 3 - - 3 - - 3 - - Massachusetts 27 - - 27 - 1 26 - 1 New Hampshire 5 1 - 6 - - 6 - - Rhode Island 3 - - 3 - - 3 - - Vermont 1 - - 1 - - 1 - - Total 52 1 1 52 - 1 51 - 1 The closing in New Hampshire refers to our West Lebanon store which was closed in August 2011 due to flooding from Tropical Storm Irene, and which reopened in January 2012. The opening in Connecticut refers to our new Manchester location, which we acquired from a competitor. We closed our old Manchester location in January 2012. Our stores range in size from approximately 7,000 square feet to approximately 20,295 square feet and average approximately 10,200 square feet.We lease all of our retail stores.The leases generally provide for fixed minimum rentals, which typically increase periodically during the life of the lease, and, in some instances, contingent rentals based on a percentage of sales in excess of specified minimum sales levels, as well as related occupancy costs, such as property taxes and common area maintenance.We lease our properties typically for 10 years and usually with options from our landlords to renew our leases for an additional 5 or 10 years. In addition to our retail stores, we lease office space at 270 Bridge Street, Suite 301, Dedham, Massachusetts, 02026.The lease, which expires November 30, 2012, is for 10,600 square feet of space and the monthly rent is $17,259.We also lease office and retail space at 1arkway, West Roxbury, Massachusetts, 02132.This lease, which expires December 31, 2012, is for 20,500 square feet of space.The retail store at our West Roxbury location uses 10,688 square feet and the remainder is used primarily for our corporate training center.The total monthly rent for the retail store and corporate training center space is $20,823, subject to certain Consumer Price Index escalation clauses. We believe that these spaces are adequate for our immediate needs. We believe that all properties are adequately covered by insurance. ITEM 3. LEGAL PROCEEDINGS We are periodically involved in claims and legal proceedings that arise in the ordinary course of our business. No pending litigation, individually or in the aggregate, is expected to have a material adverse effect on our company. ITEM 4. MINE SAFETY DISCLOSURE Not applicable. 14 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information The NYSE Amexis the principal market for our common stock, where our shares are traded under the symbol “IPT”. The following table sets forth the range of high and low sales prices on the NYSE Amexfor our common stock for each of the fiscal quarters of 2011 and 2010: MARKET PRICE OF COMMON STOCK Period High Low Fourth fiscal quarter $ $ Third fiscal quarter Second fiscal quarter First fiscal quarter Fourth fiscal quarter $ $ Third fiscal quarter Second fiscal quarter First fiscal quarter Holders The approximate number of record holders of our common stock as of December 31, 2011 was 119.The number of record owners was determined from our stockholder records, and does not include beneficial owners of our common stock whose shares are held in the names of various security holders, dealers and clearing agencies.We believe that the number of beneficial owners of our common stock held by others as or in nominee names exceeds 500. Dividends We have never paid a cash dividend on our shares of common stock and have no expectation of doing so for the foreseeable future.Our existing line of credit agreement with Wells Fargo generally prohibits the payment of any dividends or other distributions to any of our classes of capital stock. Recent Sales of Unregistered Securities There were no sales of unregistered securities made during the fourth quarter of 2011. Purchases of Equity Securities by the Issuer and Affiliated Purchasers There were no stock repurchases made during the fourth quarter of 2011. 15 ITEM 6. SELECTED FINANCIAL DATA The following selected consolidated financial data is derived from our audited consolidated financial statements and should be read in conjunction with our audited consolidated financial statements and related notes, which are included in Part II, Item 8 “Financial Statements and Supplementary Data” below, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Part II, Item 7 below. 53 weeks 52 weeks 52 weeks 52 weeks 52 weeks Statement of Operations Data: Revenues $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Flood loss - Operating (loss) income ) Change in fair value of warrant liability - - Interest income 58 Interest expense ) Income (loss) before taxes ) ) Income taxes (benefit) ) ) Net income (loss) $ ) $ $ $ ) $ Net Income (loss) per share: Basic $ ) $ $ $ ) $ Diluted $ ) $ $ $ ) $ Weighted-average shares outstanding: Basic Diluted Other Data: Net cash provided by (used in) operating activities $ ) $ ) Net cash used in investing activities ) Net cash provided by (used in) financing activities ) ) Capital expenditures (1) Dec 31, 2011 Dec 25, 2010 Dec 26, 2009 Dec 27, 2008 Dec 29, 2007 Balance Sheet Data: Working capital $ Total assets Total long-term liabilities 16 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our Consolidated Financial Statements and the related Notes in Part II, Item 8. Certain statements in this Annual Report, particularly statements contained in this Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.The words “anticipate”, “believe”, “estimate”, “expect”, “plan”, “intend” and other similar expressions are intended to identify these forward-looking statements, but are not the exclusive means of identifying them.Forward-looking statements included in this Annual Report or hereafter included in other publicly available documents filed with the Securities and Exchange Commission (“SEC”), reports to our stockholders and other publicly available statements issued or released by us involve known and unknown risks, uncertainties, and other factors which could cause our actual results, performance (financial or operating) or achievements to differ from the future results, performance (financial or operating) or achievements expressed or implied by such forward looking statements.Such future results are based upon our best estimates based upon current conditions and the most recent results of operations.Various risks, uncertainties and contingencies could cause our actual results, performance or achievements to differ materially from those expressed in, or implied by, the forward-looking statements contained in this Annual Report.These include those described above under Item 1A, “Risk Factors.”Our forward-looking statements speak only as of the date of this document, and we do not intend to update these statements to reflect events or circumstances that occur after that date. Overview We currently operate 52 retail stores, including 47 in New England, including our new store in Manchester, CT, and our reopened store in West Lebanon, NH, and five in Florida. We also operated eleven temporary Halloween stores in 2011, which is consistent with the number of temporary stores we operated in 2010 and, more than twice as many as in 2009.During 2011, the US economy continued its emergence from the deep recession of 2008/2009 with some improvements seen in stock market price levels and unemployment.These factors contributed to an improvement in the overall retail environment.However, our sales and profit performance in 2011 were negatively affected by two significant weather events. Tropical Storm Irene struck in late August, which caused significant damage to our West Lebanon New Hampshire store. The store was closed from the date of the storm until its reopening in January, 2012. More importantly, the New England region experienced an early season Nor’easter snow storm on the Saturday before Halloween, our most important retail season.Eleven of our stores were without power for almost a week. Sales levels at our stores that remained open were severely reduced due to the storm related disruption in our customers’ daily lives and shopping patterns.We ended fiscal 2011 with approximately $80.9 million in sales for the 53 week year,a decrease of 0.5% from the prior 52 week year, and we reported a net loss of approximately $1.3 million as compared to net income of $254 thousand in 2010.Comparable store sales in 2011 decreased 5.4% compared to sales in 2010 from a positive 0.7% in fiscal 2010 when compared to 2009.Comparable store sales are defined as sales from those stores open for at least one full year. For the first quarter of 2011, our consolidated revenues were $15.1 million, compared to $14.8 million for the first quarter of 2010, despite the shift in Easter to the second quarter of 2011 and the severe winter weather in New England that shortened our number of sale days in the first quarter of 2011. The increase in first quarter revenues from the year-ago period included a 1.1% decrease in comparable store sales (sales from stores open more than one year). The increase in consolidated revenue was primarily due to the increase in sales from our new store in the South Bay Center and increased sales from our Boylston Street store, both in Boston, Massachusetts.Consolidated gross profit margin was 36.4% for the first quarter of 2011 compared to a margin of 35.7% for the same period in 2010. The increase in gross profit margin was primarily due to the reversal of an inventory provision recognized in the fourth quarter of fiscal 2010, as well to increased initial product profit margins.The consolidated net loss for the first quarter of 2011 was $1.51 million, or $0.06 per share, compared to consolidated net loss of $1.49 million, or $0.07 per share, for the first quarter in 2010. 17 For the second quarter of 2011, our consolidated revenues were $19.6 million, compared to $20.1 million for the second quarter of 2010. The decrease in second quarter revenues from the year-ago period included a 5.6% decrease in comparable store sales. The decrease in consolidated revenue was primarily due to the decrease in sales from novelty wrist bands, which experienced a brief period of strong popularity in the spring and summer of 2010, that were not replaced by another novelty item or popular licensed goods in 2011, and the effect on the business from the slow economic recovery and spike in gas prices during the first half of 2011. Partially offsetting the lack of replacement sales were increased sales from our new stores in the South Bay Center, Boston, MA and in Manchester, CT and improved performance in some of our seasonal categories.Consolidated gross profit margin was 39.7% for the second quarter of 2011 compared to a margin of 40.7% for the same period in 2010. The lower gross profit margin was primarily due to decreased leveraging of occupancy costs based on the decline in same store sales, which was partly offset by increased product selling margins.The consolidated net profit for the second quarter of 2011 was $43 thousand, or $0.00 per share, compared to $767 thousand, or $0.02 per share, for the second quarter of 2010. For the third quarter of 2011, our consolidated revenues were $16.5 million, compared to $16.9 million for the third quarter of 2010. The decrease in third quarter revenues from the year-ago period included a 5.7% decrease in comparable store sales. The decrease in consolidated revenue was primarily driven by a decrease in customer traffic and resulting decrease in sales transactions during the third quarter of 2011. We believe that the decrease in customer traffic was partly due to the decrease in sales of novelty wrist bands. These sales decreases were partially offset by increased sales from our new stores in the South Bay Center, Boston, and in Manchester, Connecticut.Consolidated gross profit margin was 34.3% for the third quarter of 2011 compared to a gross profit margin of 36.8% for the same period in 2010. The lower gross profit margin was primarily due to decreased leveraging of occupancy costs based on the decline in same store sales, as well as by decreased product selling margins.The consolidated net loss for the third quarter of 2011 was $2.8 million, or $0.12 per share, compared to $1.9 million, or $0.08 per share, for the third quarter of 2010. We suffered a casualty loss at our West Lebanon, NH store on August 28, 2011 due to severe flooding of the Connecticut River, caused by Tropical Storm Irene.Inventory in the amount of $246,413 was destroyed, the majority of the inventory in the store at the time of the flood.We incurred another $146,623 in restoration and recovery expenses.The inventory loss and recovery expenses were reflected in our third quarter results. The loss was not covered by insurance. We closed the store for repairs and reopened the store in January 2012. On November 3, 2011, we reported sales results for the calendar month and year, and for the fiscal month and year, ended October 2011. For the thirty-one day calendar month of October 2011, consolidated revenues were $17.6 million, a decrease of 11.1% compared to the same period in 2010. Sales at comparable stores decreased 12.8% for the calendar month compared to the same period in 2010. For the five week fiscal month of October, which ended on October 29th, consolidated revenues decreased by 11.4% compared to the same fiscal month period in 2010. Sales at comparable stores decreased 13.0% for the fiscal month compared to fiscal October 2010.The decrease in consolidated revenues for the calendar and fiscal months of October 2011 was substantially caused by the early season Nor’easter that disrupted business and closed several of our stores in the most important week of the Halloween selling season. Overall, we experienced a 7.3% decrease in comparable store sales in the fourth quarter, including the October results noted above. Total sales increased 0.7% in the fourth quarter as compared to the fourth quarter of 2010.This increase included sales of $1.9 million for the 53rd week of 2011.Consolidated gross profit margin was 43.1% for the fourth quarter of 2011compared to a gross profit margin of 42.7% for the same period in 2010, due primarily to increased leveraging of occupancy costs based on the additional 53rd week of sales in 2011. For the quarter, our net income was $3.0 million, compared to $2.9 million in the fourth quarter of 2010.The increase in net income for the fourth quarter of 2011 as compared to the fourth quarter of 2010 was primarily due to the extra week in the quarter due to the 53 week fiscal year, offset by the storm related sales and profit shortfalls in October. 18 Fiscal 2011 Compared to Fiscal 2010 Revenues Our consolidated revenues for fiscal 2011, a 53 week year, were $80,882,751, a decrease of $408,678, or 0.5% from 2010, a 52 week year. Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. For the year ended Dec 31, 2011 Dec 25, 2010 Revenues $ $ Increase (decrease) in revenues from prior year %) % Sales for 2011 included a decrease of 5.4% in comparable store sales, sales from our new Manchester, CT store, which we opened in the first quarter of 2011, sales from our eleven temporary Halloween stores, and sales from our new South Bay Center store in Boston, which we opened in mid-December 2010.Sales for the year were negatively impacted by the closing of the West Lebanon, NH store due to severe flooding of the Connecticut River, caused by Tropical Storm Irene and by the Nor’easter that disrupted business and closed several of our stores in the most important week of the Halloween selling season. Cost of products sold and occupancy costs Our cost of products sold and occupancy costs for 2011 was $49,147,010, or 60.8% of revenues, an increase of $123,611 and an increase of 0.5 percentage points, as a percentage of revenues, from 2010.Cost of products sold and occupancy costs consist of the cost of merchandise sold to customers and the occupancy costs for our stores. For the year ended Dec 31, 2011 Dec 25, 2010 Cost of products sold and occupancy costs $ $ Percentage of revenues % % As a percentage of revenues, the increase in cost of products sold was primarily attributable to decreased leveraging of occupancy costs against the decrease in same store sales. The effect of this leveraging shortfall was partly offset by better product selling margins. Marketing and sales expense Our consolidated marketing and sales expense for 2011 was $25,509,559 or 31.5% of revenues, an increase of $582,048 and an increase of 0.8 percentage points, as a percentage of revenues, from 2010.Marketing and sales expenses consist primarily of advertising and promotional expenditures, all store payroll and related expenses for personnel engaged in marketing and selling activities and other non-payroll expenses associated with operating our stores. For the year ended Dec 31, 2011 Dec 25, 2010 Marketing and sales $ $ Percentage of revenues % % As a percentage of revenues, the increase in marketing and sales expense was substantially due to decreased leveraging of payroll and fringe benefit costs against the decrease in same store sales for the period. 19 General and administrative expense Our consolidated general and administrative (“G&A”) expenses for 2011 were $6,834,443, or 8.4% of revenues, a decrease of $18,320, or flat as a percentage of revenues, from 2010. G&A expenses consist of payroll and related expenses for executive, merchandising, finance and administrative personnel, as well as information technology, professional fees and other general corporate expenses. For the year ended Dec 31, 2011 Dec 25, 2010 General and administrative $ $ Percentage of revenues % % Flood loss We suffered a casualty loss at our West Lebanon, New Hampshire store on August 28, 2011 due to severe flooding of the Connecticut River, caused by Tropical Storm Irene.Inventory in the amount of $246,413 was destroyed, the majority of the inventory in the store at the time of the flood.We incurred another $152,338 in restoration and recovery expenses.The store was closed for repairs to the store and the shopping center, and we reopened the store in January 2012. Operating loss Our operating loss for 2011 was $1,007,012, or 1.2% of revenues, compared to an operating income of $487,756, or 0.6% of revenues in 2010. Interest expense Our interest expense in 2011 was $305,588, an increase of $56,096 from 2010.The effective interest rate on our borrowings under our line of credit decreased to 4.8% in 2011 compared to 6.6% in 2010, which decreased interest expense by approximately $114,931.The interest rate in 2011 was based on a combination of the bank’s base and libor rates.Our average revolving loan balance was approximately $6,321,112 during 2011 compared to $3,058,446 during 2010, which increased interest expense by approximately $215,931. The increase in the average principal balance was primarily due to our operating loss for 2011 and our purchases of property and equipment during the year. There was no interest expense related to notes payable in 2011.Interest expense related to notes payable in 2010 was $44,905.This decrease was primarily due to the payoff of the Party City Note balance of $600,000 on August 6, 2010.The effective interest rate on the Party City Note was 12.25%. Income taxes In 2011, our income tax expense was $19,343, which principally relates to current state income taxes that are partially offset by a deferred tax benefit based on our estimates of future book and taxable income.Our provision for current state taxes exceeds the average statutory rate net of federal tax benefit because of permanent and temporary differences between taxable and book income, including amounts associated with stock based compensation expense, depreciation, and amortization of intangibles and common stock warrants.The net deferred tax benefit of $16,086 included an increase in the related valuation allowance of $437,265, which was based on our estimates of fiscal 2012 and future book and tax income. In 2010, our income tax benefit was $2,613, which included $19,224 for federal alternative minimum taxes, $134,993 for current state income taxes, and a deferred tax benefit of $156,830.Our provision for current state taxes exceeds the average statutory rate net of federal tax benefit because of permanent and temporary differences between taxable and book income, including amounts associated with stock based compensation expense, depreciation, and amortization of intangibles and common stock warrants.The net deferred tax benefit of $156,830 resulted from the release of a portion of our deferred tax valuation reserves, which was based on our estimates of future book and tax income.We were able to utilize approximately $1,661,286 of net operating loss carryforwards for federal income tax purposes in 2010. 20 At the end of 2011, we had estimated net operating loss carryforwards of approximately $16.6 million, which begin to expire in 2020.In accordance with Section 382 of the Internal Revenue Code, the use of these carryforwards may be subject to annual limitations based upon certain ownership changes of our stock that may have occurred or that may occur. Net loss Our net loss in 2011 was $1,314,638 or $0.05 net loss per basic and diluted share, compared to net income of $254,449 or $0.01 net income per basic and diluted share in 2010. 21 Fiscal 2010 Compared to Fiscal 2009 Revenues Our consolidated revenues for 2010 were $81,291,429, an increase of $2,696,341, or 3.4% from 2009.Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. For the year ended Dec 25, 2010 Dec 26, 2009 Revenues $ $ Increase (decrease) in revenues from prior year % -3.2 % Sales for 2010 included an increase of 0.7% in comparable store sales, sales from the Boylston Street, Boston store which we opened in the first quarter of 2010, sales from our eleven temporary Halloween stores, and sales from our new South Bay Center store in Boston, which we opened in December 2010. Cost of products sold and occupancy costs Our cost of products sold and occupancy costs for 2010 was $49,023,399, or 60.3% of revenues, an increase of$2,466,360 and an increase of 1.1 percentage points, as a percentage of revenues, from 2009.Cost of products sold and occupancy costs consist of the cost of merchandise sold to customers and the occupancy costs for our stores. For the year ended Dec 25, 2010 Dec 26, 2009 Cost of products sold and occupancy costs $ $ Percentage of revenues % % As a percentage of revenues, the increase in cost of products sold was primarily attributable to writedowns of slow-moving inventory, decreased vendor discounts and rebates and increased freight costs. Marketing and sales expense Our consolidated marketing and sales expense for 2010 was $24,927,511 or 30.7% of revenues, an increase of $1,224,203 and an increase of 0.5 percentage points, as a percentage of revenues, from 2009.Marketing and sales expenses consist primarily of advertising and promotional expenditures, all store payroll and related expenses for personnel engaged in marketing and selling activities and other non-payroll expenses associated with operating our stores. For the year ended Dec 25, 2010 Dec 26, 2009 Marketing and sales $ $ Percentage of revenues % % As a percentage of revenues, the increase in marketing and sales expense was primarily due to the decreased leveraging of these expenses in 2010 in relation to the level of sales in our eleven temporary Halloween stores in 2010 as compared to the four Halloween temporary stores in 2009, and to pre-opening expenses associated with our new permanent store location in South Bay Center, Boston. 22 General and administrative expense Our consolidated general and administrative (“G&A”) expenses for 2010 were $6,852,763, or 8.4% of revenues, a decrease of $82,286, or 0.4 percentage points as a percentage of revenues, from 2009. G&A expenses consist of payroll and related expenses for executive, merchandising, finance and administrative personnel, as well as information technology, professional fees and other general corporate expenses. For the year ended Dec 25, 2010 Dec 26, 2009 General and administrative $ $ Percentage of revenues % % As a percentage of revenues, the decrease in general and administrative expense was primarily attributable to the decrease in incentive compensation expense in 2010 as compared to 2009. Operating income Our operating income for 2010 was $487,756, or 0.6% of revenues, compared to an operating income of $1,399,692, or 1.8% of revenues in 2009. Interest expense Our interest expense in 2010 was $249,492, a decrease of $195,309 from 2009.The decrease during 2010 was due primarily to the decrease in notes payable balances compared to 2009.The effective interest rate on our borrowings under our line of credit increased to 6.6% during 2010 compared to 5.0% in 2009, which increased interest expense by approximately $76,042.The interest rate was based on the bank’s base rate.Our average revolving loan balance was approximately $3,058,446 during 2010 compared to $2,595,427 in 2009, which increased interest expense by approximately $27,503. Interest expense related to notes payable in 2010 was $44,905, compared to interest expense in 2009 of $179,602.This decrease was primarily due to the fact that the Highbridge Note and the Amscan Note were both paid in full in 2009 and the Party City Note balance of $600,000 was paid in full on August 6, 2010.The effective interest rate on the Party City Note was 12.25%. Income taxes In 2010, our income tax benefit was $2,613, which included $19,224 for federal alternative minimum taxes, $134,993 for current state income taxes, and a deferred tax benefit of $156,830.Our provision for current state taxes exceeds the average statutory rate net of federal tax benefit because of permanent and temporary differences between taxable and book income, including amounts associated with stock based compensation expense, depreciation, and amortization of intangibles and common stock warrants.The net deferred tax benefit of $156,830 resulted from the release of a portion of our deferred tax valuation reserves, which was based on our estimates of future book and tax income.We were able to utilize approximately $1,661,286 of net operating loss carryforwards for federal income tax purposes in 2010. In 2009, our income tax benefit was $147,930, which included $39,212 for federal alternative minimum taxes and $227,545 for state income taxes and a deferred tax benefit of $414,687.Our provision for state taxes exceeded the average statutory rate net of federal tax benefit because of permanent and temporary differences between taxable and book income, including amounts associated with stock based compensation expense, depreciation, and amortization of intangibles and common stock warrants. The deferred tax benefit of $414,687resulted from the release of a portion of our deferred tax valuation reserves, which was based on our estimates of fiscal 2010 book and tax income. We were able to utilize approximately $2,389,708 of net operating loss carryforwards for federal income tax purposes in 2009. At the end of 2010, we had estimated net operating loss carryforwards of approximately $16.4 million, which begin to expire in 2019.In accordance with Section 382 of the Internal Revenue Code, the use of these carryforwards may be subject to annual limitations based upon certain ownership changes of our stock that may have occurred or that may occur. 23 Net income Our net income in 2010 was $254,449 or $0.01 net income per basic and diluted share, compared to net income of $1,103,732 or $0.03 net income per basic and diluted share in 2009. 24 Critical Accounting Policies Our financial statements are based on the application of significant accounting policies, many of which require our management to make significant estimates and assumptions (see Note 2 to our consolidated financial statements).We believe the following accounting policies to be those most important to the portrayal of our financial condition and operating results and those that require the most subjective judgment.If actual results differ significantly from management’s estimates and projections, there could be a material effect on our financial statements. Inventories Our inventories consist of party supplies and are valued at the lower of moving weighted-average cost or market which approximates FIFO (first-in, first-out).We record vendor rebates, discounts and certain other adjustments to inventory, including freight costs, and we recognize these amounts in the income statement as the related goods are sold. During each interim reporting period, we estimate the impact on cost of products sold associated with inventory shortage.The actual inventory shortage is determined upon reconciliation of the annual physical inventory, which occurs shortly before our year end, and an adjustment to cost of products sold is recorded at the end of the fourth quarter to recognize the difference between the estimated and actual inventory shortage for the full year.The adjustment in the fourth quarter of 2011 included an estimated reduction of $92,908 to the cost of products sold during the previous three quarters.The adjustment in the fourth quarter of 2010 included an estimated reduction of $20,226 to the cost of products sold during the previous three quarters.The adjustment in the fourth quarter of 2009 included an estimated reduction of $142,010 to the cost of products sold during the previous three quarters. Revenue Recognition Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. We estimate returns based upon historical return rates and such amounts have not been significant. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and are depreciated on the straight-line method over the estimated useful lives of the assets. Expenditures for maintenance and repairs are charged to operations as incurred. Intangible Assets Intangible assets consist primarily of the values of two non-compete agreements acquired in conjunction with the purchase of retail stores in 2006 and 2008, and the values of retail store leases acquired in those transactions. The first non-compete agreement, from Party City Corporation and its affiliates, covers Massachusetts, Maine, New Hampshire, Vermont, Rhode Island, and Windsor and New London counties in Connecticut.This non-compete agreement had an original estimated life of 60 months. The expiration date of this non-compete agreement was extended from August 7, 2011 to December 31, 2013 in conjunction with the Company’s agreement with Party City Corporation to take over their location in Manchester, Connecticut. The second non-compete agreement was acquired in connection with ourpurchase in January 2008 of two franchised party supply stores in Lincoln and Warwick, Rhode Island.The acquired Rhode Island stores had been operated as Party City franchise stores, and were converted to iParty stores immediately following the closing. The second non-compete agreement covers Rhode Island for five years from the date of closing and within a certain distance from our stores in the rest of New England for three years. The second non-compete agreement has an estimated life of 60 months. Both non-compete agreements are subject to certain terms and conditions in their respective acquisition agreements. 25 The occupancy valuations related to acquired retail store leases are for stores in Peabody, Massachusetts (estimated life of 90 months), Lincoln, Rhode Island (estimated life of 79 months) and Warwick, Rhode Island (estimated life of 96 months). Intangible assets also include legal and other transaction costs incurred related to the purchase of the Peabody, Lincoln and Warwick stores. Non-compete agreements are amortized based on the pattern of their expected cash flow benefits. Occupancy valuations are amortized on a straight line basis over the terms of the related leases. Impairment of Long-Lived Assets In connection with our ongoing long-lived asset assessment, we perform a review of each store for impairment indicators whenever events and changes in circumstances suggest that the carrying amounts may not be recoverable from estimated future store cash flows.Our review considers store operating results, future sales growth and cash flows.The conclusion regarding impairment may differ from current estimates if underlying assumptions or business strategies change.During the fourth quarter of 2011, we determined that one of our retail stores was impaired due to underperforming sales.As a result of this impairment, we recorded a charge of approximately $26,000 to reduce to fair value the carrying valueof the property and equipmentutilized in this store. We are not aware of any impairment indicators for any of our remaining stores at December 31, 2011. Income Taxes Historically, we have not recognized an income tax benefit for our losses. Accordingly, we record a valuation allowance against our deferred tax assets because of the uncertainty of future taxable income and the realizability of the deferred tax assets.In determining if a valuation allowance against our deferred tax asset is appropriate, we consider both positive and negative evidence.The positive evidence that we considered included (1) we were profitable in 2010, 2009, 2007 and 2006, (2) we have achieved positive comparable store sales growth for six out of the last nine years, (3) we were able to significantly reduce store and headquarters operating expenses in 2009, and (4) we were able to use federal net operating loss deductions in each tax year from 2002 through 2010.The negative evidence that we considered included (1) we realized a net loss in 2005, 2008 and 2011, (2) our merchandise margins decreased in 2010, 2009, 2008, 2006 and 2005, (3) our future profitability is vulnerable to certain risks, including (a) the risk that we may not be able to generate significant taxable income to fully utilize our net operating loss carryforwards of approximately $16.6 million at December 31, 2011, (b) the risk of unseasonable weather and other factors in a single geographic region, New England, where our stores are concentrated, (c) the risk of being so dependent upon a single season, Halloween, for a significant amount of annual sales and profitability and (d) the risk of fluctuating prices for petroleum products, which are a key raw material for much of our merchandise and which affect our freight costs and those of our suppliers and affect our customers’ spending levels and patterns, (4) the costs that opening or acquiring new stores will put pressure on our profit margins until these stores reach maturity, (5) the expected increasing costs ofregulatory compliance, will likely have a negative impact on our profitability, and (6) the risk that a continued, general or perceived slowdown in the U.S economy, or uncertainty as to the economic outlook, which the U.S. and world economies have recently experienced, could continue to reduce discretionary spending or cause a shift in consumer discretionary spending to other products. The positive evidence is strong enough for us to conclude that we will realize sufficient levels of taxable income in 2012 and beyond to support the net deferred tax asset value of approximately $587 thousand at year end 2011. However, we believe that it is prudent for us to maintain a valuation allowance against our remaining deferred tax assets until we have a longer history of profitability and we can reduce our exposure to the risks described above.Should we determine that we will be able to realize our deferred tax assets in the future, an adjustment to our deferred tax assets would increase income in the period we made such a determination. Stock Option Compensation Expense We use the Black-Scholes option pricing model to determine the fair value of stock based compensation.The Black-Scholes model requires us to make several subjective assumptions, including the estimated length of time employees will retain their vested stock options before exercising them (“expected term”), and the estimated volatility of our common stock price over the expected term, which is based on historical volatility of our common stock over a time period equal to the expected term.The Black-Scholes model also requires a risk-free interest rate, which is based on the U.S. Treasury yield curve in effect at the time of the grant, and the dividend yield on our common stock, which is assumed to be zero since we do not pay dividends and have no current plans to do so in the future.Changes in these assumptions can materially affect the estimate of fair value of stock based compensation and consequently, the related expense recognized in the Consolidated Statements of Operations.We recognize stock based compensation expense on a straight-line basis over the vesting period of each grant. 26 Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Our actual results could differ from our estimates. New Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) issued Update No. 2011-10 Property, Plant, and Equipment (Topic 360): Derecognition of in Substance Real Estate – a Scope Clarification (a consensus of the FASB Emerging Issues Task Force)Update No. 2011-10 will be effective for financial statements issued for fiscal years and interim periods beginning on or after June 15, 2012.We do not expect the adoption of Update No. 2011-10 (Topic 360) to have a material effect on our consolidated financial statements. In December 2011, FASB issued Update No. 2011-11 Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Update No. 2011-11 will be effective for financial statements issued for fiscal years and interim periods beginning after January 1, 2013.We do not expect the adoption of Update No. 2011-11 (Topic 210) to have a material effect on our consolidated financial statements. Liquidity and Capital Resources Our primary uses of cash are: ● purchases of inventory, including purchases under our Supply Agreement with Amscan, as described more fully below; ● occupancy expenses of our stores; ● employee salaries; and ● new and temporary store openings, including acquisitions. Our primary sources of cash are: ● cash from operating activities; and ● debt under our Facility. Our prospective cash flows are subject to certain trends, events and uncertainties, including demands for capital to support growth, including store acquisitions and openings and our e-commerce site, finance inventory purchases, improve our infrastructure, respond to economic conditions, and meet contractual commitments.Based on our current operating plan, we believe that anticipated revenues from operations and borrowings available under our line of credit will be sufficient to fund our operations, working capital requirements and capital expenditures through the next twelve months.In the event that our operating plan changes due to changes in our strategic plans, lower-than-expected revenues, unanticipated expenses, increased competition, unfavorable economic conditions, declines in consumer confidence and spending, or other unforeseen circumstances, our liquidity may be negatively impacted.If so, we could be required to adjust our expenditures for 2012 to conserve working capital or raise additional capital, possibly including debt or equity financing to fund operations and our business strategy.Given the current state of the debt and equity markets and our existing capital structure, this could be difficult and expensive, and we might not be able to do so on terms acceptable to us. 27 Notes Payable We had three notes payable that were entered into in fiscal 2006, the last of which was paid off in 2010. The “Highbridge Note” was a subordinated note in the stated principal amount of $2,500,000 that bore interest at the prime rate plus one percent.The Highbridge Note was part of a financing transaction that raised $2.5 million through a combination of the issuance of the Highbridge Note and a warrant exercisable for 2,083,334 shares of common stock at an exercise price of $0.475 per share, which expired unexercised in September 2011. The original discount associated with the warrant issued in conjunction with the Highbridge Note (original discount amount $613,651) was amortized using the effective interest method over the life of the note. Interest only was payable quarterly in arrears during the term of the note and the entire principal balance was due at the maturity date. The note matured on September 15, 2009, at which time we paid the full principal amount of $2,500,000 plus all accrued interest through additional borrowings under our line of credit with Wells Fargo. The “Amscan Note” was a subordinated promissory note in the original principal amount of $1,819,373, which was issued when we converted, at our option, certain extended payables into a subordinated promissory note. The Amscan Note bore interest at the rate of 11.0% per annum and was payable in thirty-six (36) equal monthly installments of principal and interest of $59,562 beginning on November 1, 2006.The remaining principal balance and all accrued interest were paid in full on September 24, 2009. The “Party City Note” was a subordinated promissory note in the principal amount of $600,000, which was issued in connection with the acquisition of a Party City retail party goods store in Peabody, Massachusetts.The note bore interest at the rate of 12.25% per annum and was payable by quarterly interest-only payments over four years, with the full principal amount due at the note’s maturity on August 7, 2010.We paid the full principal amount of $600,000 plus all accrued interest on August 6, 2010 through additional borrowings under our Facility with Wells Fargo. Line of Credit On October 14, 2011, we entered into the First Amendment (“Amendment”) to the Second Amended and Restated Credit Agreement (the “Facility”) with Wells Fargo.The Facility continues the previous revolving line of credit in the amount of up to $12,500,000 and extends the maturity date for five years to October 14, 2016.The Facility includes an option whereby we may increase the revolving line of credit up to a maximum level of $15,000,000. The amount of credit that is available from time to time under the Facility is determined as a percentage of the value of eligible inventory plus a percentage of the value of eligible credit card receivables, as reduced by certain reserve amounts that may be required by Wells Fargo. Borrowings under the Facility will generally accrue interest at a margin of 0.25% over a base rate determined by Wells Fargo from time to time, or, at our election, 2.00% over (the London Interbank Offered Rate (“LIBOR”).The Facility provides for letters of credit for up to a sublimit of $2 million to be used in connection with inventory purchases and includes an unused line fee on the unused portion of the Facility. Our obligations under the Facility are secured by a lien on substantially all of our personal property. The outstanding balances under the Facility are classified as current liabilities in the accompanying consolidated balance sheets because we are required to apply daily lock-box receipts to reduce the amount outstanding. The Facility contains events of default customary for credit facilities of this type.Upon an event of default that is not cured or waived within any applicable cure periods, in addition to other remedies that may be available to Wells Fargo, the obligations under the line may be accelerated, outstanding letters of credit may be required to be cash collateralized and the lenders may exercise remedies to collect the balance due, including to foreclose on the collateral. 28 Our inventory consists of party supplies which are valued at the lower of weighted-average cost or market, which approximates FIFO (first-in, first-out) and are reduced or increased by adjustments including vendor rebates and discounts and freight costs.Our Facility availability calculation allows us to borrow against “acceptable inventory at cost”, which is based on our inventory at cost and applies adjustments that Wells Fargo has approved, which may be different than adjustments we use for valuing our inventory in our financial statements, such as the adjustment to reserve for inventory shortage.The amount of “acceptable inventory at cost” was approximately $16,174,881 at December 31, 2011. Our accounts receivable consist primarily of credit card receivables and vendor rebates receivable.Our Facility availability calculation allows us to borrow against “eligible credit card receivables”, which are the credit card receivables for the previous two to three days of business.The amount of “eligible credit card receivables” was approximately $382,384 at December 31, 2011. Our total borrowing base is determined by adding the “acceptable inventory at cost” times an agreed upon advance rate plus the “eligible credit card receivables” times an agreed upon advance rate but not to exceed our established credit limit, which was $12,500,000 at December 31, 2011.Under the terms of the Facility, our $12,500,000 credit limit was further reduced by (1) a minimum availability block, (2) customer deposits, (3) gift certificates, (4) merchandise credits and (5) outstanding letters of credit. The amounts outstanding under the Facility were $5,366,512 at December 31, 2011 and $3,102,213 at December 25, 2010, an increase of $2,264,299. Our additional availability was $3,129,457 at December 31, 2011 and $3,672,581 at December 25, 2010. The Facility has financial covenants that are limited to minimum availability and capital expenditures and contains various restrictive covenants, such as incurrence, payment or entry into certain indebtedness, liens, investments, acquisitions, mergers, dispositions and dividends.Under the Facility, we are required to maintain a minimum availability of 7.5% of the credit limit, except for the period January 1, 2012 through April 30, 2012, during which time the minimum availability is zero. The Facility also requires us to limit our capital expenditures to within 110% of those amounts included in our business plan, which may be updated from time to time.At December 31, 2011, we were in compliance with these financial covenants. Supply Agreement with Amscan Our Supply Agreement with Amscan gives us the right to receive more favorable pricing terms over the term of the Supply Agreement than generally were available to us under our previous terms with Amscan.In exchange, the Supply Agreement obligates us to purchase increased levels of merchandise from Amscan.Beginning with calendar year 2008, the Supply Agreement requires us to purchase on an annual basis merchandise equal to the total number of our stores, excluding temporary stores, open during such calendar year, multiplied by $180,000.The Supply Agreement extends until December 31, 2013. The Supply Agreement provides for penalties in the event we fail to attain the annual purchase commitment that would require us to pay Amscan the difference between the purchases for that year and the annual purchase commitment for that year. Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by us but not filled by Amscan. Our purchases for 2009 fell short of the annual commitment by approximately $368,000, which unfilled commitment was rolled into 2010 and 2011. Our purchases for 2010 exceeded the minimum purchase amount commitments plus the 2009 short fall of $368,000. Our purchases for 2011also exceeded the minimum purchase amount commitments.The Company is not aware of any reason that would prevent it from meeting the minimum purchase requirements for the remainder of 2012 or for 2013.Although we do not expect to incur any penalties under this Supply Agreement, if they were to occur, there could be a material adverse effect on our uses and sources of cash. Operating, Investing and Financing Activities Our operating activities used $1,043,212 in 2011 compared to providing $557,327 in 2010, a decrease of $1,600,539.The decrease in cash provided by operating activities was primarily due to the decrease in net income in 2011. 29 We used $910,782 in investing activities in 2011 compared to $1,213,151 in 2010, a decrease of $302,369.The cash invested in 2011 was primarily for fixtures and equipment for our new Manchester, CT store, network infrastructure and point of sale register upgrades as well as existing store improvements.The cash invested in 2010 was primarily due to the new store opening in Boston, MA, the opening of eleven temporary Halloween stores, point of sale register updates in our retail stores and other store improvements. Financing activities provided $1,954,994 in financing activities in 2011 compared to $657,424 during 2010, an increase of $1,297,570.The increase was primarily due to increased net borrowings on the line of credit during 2011 compared to 2010. Contractual Obligations Contractual obligations at December 31, 2011 were as follows: Payments Due By Period Within Within Within 2 - 3 4 - 5 After 1 Year Years Years 5 Years Total Line of credit $ $
